Slip Op. 18-3

               UNITED STATES COURT OF INTERNATIONAL TRADE

 ITOCHU BUILDING PRODUCTS CO., INC.,
 TIANJIN JINGHAI COUNTY HONGLI
 INDUSTRY & BUSINESS CO., LTD.,
 HUANGHUA JINHAI HARDWARE
 PRODUCTS CO., LTD., TIANJIN JINCHI
 METAL PRODUCTS CO., LTD.,
 SHANDONG DINGLONG IMPORT &
 EXPORT CO., LTD., TIANJIN ZHONGLIAN
 METALS WARE CO., LTD., HUANGHUA
 XIONGHUA HARDWARE PRODUCTS CO.,
 LTD., SHANGHAI JADE SHUTTLE
 HARDWARE TOOLS CO., LTD.,
 SHANGHAI YUEDA NAILS INDUSTRY
 CO., LTD., SHANXI TIANLI INDUSTRIES
 CO., LTD., MINGGUANG ABUNDANT
 HARDWARE PRODUCTS CO., LTD.,
 CHINA STAPLE ENTERPRISE (TIANJIN)
 CO., LTD., and CERTIFIED PRODUCTS
 INTERNATIONAL INC.,

                      Plaintiffs,
                                                   Before: Jane A. Restani, Judge
               .v.
                                                   Court No. 13-00132
 UNITED STATES,
                                                   PUBLIC VERSION
                      Defendant,

 MID CONTINENT NAIL CORPORATION,

                      Defendant-Intervenor.



                                         OPINION

[Commerce’s final remand redetermination results in antidumping duty administrative review
sustained.]

                                                                      Dated: January 18, 2018
PUBLIC VERSION
Consol. Court No. 13-00132                                                                   Page 2

        Bruce M. Mitchell, Andrew Thomas Schutz, Dharmendra Narain Choudhary and Ned
Herman Marshak, Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP, of New York, NY,
and Washington, D.C., for plaintiffs Itochu Building Products Co., Inc., Tianjin Jinghai County
Hongli Industry & Business Co., Ltd., Huanghua Jinhai Hardware Products Co., Ltd., Tianjin
Jinchi Metal Products Co., Ltd., Shandong Dinglong Import & Export Co., Ltd., Tianjin Zhonglian
Metals Ware Co., Ltd., Huanghua Xionghua Hardware Products Co., Ltd., Shanghai Jade Shuttle
Hardware Tools Co., Ltd, Shanghai Yueda Nails Industry Co., Ltd., Shanxi Tianli Industries Co.,
Ltd., Mingguang Abundant Hardware Products Co., Ltd., China Staple Enterprise (Tianjin) Co.,
Ltd., and Certified Products International Inc.

       Sosun Bae, Lead Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for defendant. Also on the brief was Tara Kathleen
Hogan, Attorney, Commercial Litigation Branch, Civil Division, U.S. Department of Justice. Of
counsel on the brief was Jessica Rose DiPietro, Attorney, International Trade Administration, U.S.
Department of Commerce.

       Adam Henry Gordon, and Ping Gong, The Bristol Group PLLC, of Washington, DC, for
defendant-intervenor Mid Continent Nail Corporation.

       Restani, Judge: In this action, Plaintiffs Itochu Building Products Co., Inc., Tianjin

Jinghai County Hongli Industry & Business Co., Ltd., Huanghua Jinhai Hardware Products Co.,

Ltd., Tianjin Jinchi Metal Products Co., Ltd., Shandong Dinglong Import & Export Co., Ltd.,

Tianjin Zhonglian Metals Ware Co., Ltd., Huanghua Xionghua Hardware Products Co., Ltd.,

Shanghai Jade Shuttle Hardware Tools Co., Ltd., Shanghai Yueda Nails Industry Co., Ltd., Shanxi

Tianli Industries Co., Ltd., Mingguang Abundant Hardware Products Co., Ltd., China Staple

Enterprise (Tianjin) Co., Ltd., and Certified Products International Inc. (collectively “Itochu”),

challenge the U.S. Department of Commerce (“Commerce”)’s final redetermination results

pursuant to Itochu Building Products Co., Inc. v. United States, Slip Op. 17–66, 2017 WL 2438835

(CIT June 5, 2017) (“Itochu I”). Final Results of Redetermination Pursuant to Itochu Building

Products Co., Inc. v. United States Court No. 13-132, Slip Op. 17-66 (Ct. Int’l Trade June 5, 2017),

A-570-909, Remand (Dep’t Commerce August 21, 2017) (“Remand Results”). Itochu requests

that the court hold Commerce’s redetermination decision, to value wire rod based on Global Trade
PUBLIC VERSION
Consol. Court No. 13-00132                                                                  Page 3

Atlas (“GTA”) import data from Thailand rather than Metal Expert data from Ukraine, is not

supported by substantial evidence. Accordingly, Itochu requests that Commerce select Metal

Expert data, instead of Thai GTA import data, to value the principal input in subject nails – steel

wire rods – whether or not Ukraine is ultimately selected as the primary surrogate country. The

court suggested that this might be the appropriate result if the primary input value was from the

Ukraine. Itochu I at *7. Conversely, Defendant, the United States, requests the court sustain

Commerce’s Remand Results.

                                        BACKGROUND

       On October 3, 2011, Commerce initiated a third administrative review of the antidumping

duty order on certain steel nails from the People’s Republic of China (“China”), covering the

period of review (“POR”) from August 1, 2010 through July 31, 2011.              See Initiation of

Antidumping and Countervailing Duty Administrative Reviews and Requests for Revocations in

Part, 76 Fed. Reg. 61,076, 61,076–84 (Dep’t Commerce October 3, 2011). On March 18, 2013,

Commerce published the final results from that review. See Certain Steel Nails From the People’s

Republic of China; Final Results of Third Antidumping Duty Administrative Review; 2010-2011,

78 Fed. Reg. 16,651, 16,651–54 (Dep’t Commerce March 18, 2013) (“Final Results”); see also

Certain Steel Nails From the People’s Republic of China: Issues and Decision Memorandum for

the Final Results of the Third Antidumping Duty Administrative Review A-570-909, POR

08/01/2010–07/31/2011 (Dep’t Commerce March 5, 2013) (“I&D Memo”).1 Specifically, Itochu


1
  Because Commerce considers China a non-market economy (“NME”), Commerce creates a
hypothetical market value for steel nails in conducting its review. See Downhole Pipe & Equip.
LP v. United States, 887 F. Supp. 2d 1311, 1320 (CIT 2012) (citing Nation Ford Chem. Co. v.
United States, 166 F.3d 1373, 1375 (Fed. Cir. 1999)). To construct such a value, Commerce relies
on data from a market economy or economies to provide surrogate values for the various factors
of production used to manufacture the subject merchandise. See 19 U.S.C. § 1677b(c)(1)(B). In
addition, Commerce uses financial statements from producers of identical or comparable
PUBLIC VERSION
Consol. Court No. 13-00132                                                                   Page 4

challenged Commerce’s selection of surrogate financial statements and surrogate valuation for

steel wire rod, the main input in steel nails, arguing that: (1) GTA steel wire rod import data from

Thailand were not the best available; and (2) financial statement data from Thai companies were

not the best available.2 See Itochu I at *2–*7.

       On June 5, 2017, the court remanded the Final Results for Commerce to reconsider its

selection of Thai import data as a surrogate value for steel wire rod, specifically directing

Commerce to make two determinations: (1) whether Thai GTA import data, Ukrainian GTA

import data, and Ukrainian Metal Expert data are “comparably specific”; and (2) whether diameter

or carbon content is a more important factor in determining whether a surrogate source provides

prices specific to the steel wire rod used by respondents. Itochu I at *7–*8. In the Remand Results,

Commerce found that Thai import data were still the best available, and provided revised rationale

for this conclusion. Remand Results at 1.

       On remand, Commerce reconsidered its evaluation of the surrogate valuation of the main

input, steel wire rod. Id. Specifically, Commerce reconsidered two factors in determining the

relative specificity of Ukrainian Metal Expert, Ukrainian GTA, and Thai GTA data sets: wire rod




merchandise to yield surrogate financial ratios to calculate “general expenses and profit” for
inclusion in normal value. See Hebei Metals & Minerals Imp. & Exp. Corp. v. United States, 366
F. Supp. 2d 1264, 1277 n.7, 29 CIT 288, 303 n.7 (2005).
2
  Commerce identified six potential surrogate countries on the record that were at a level of
economic development comparable to China and were significant producers of comparable
merchandise, but only two countries, Thailand and Ukraine, had record data for sourcing surrogate
values. Certain Steel Nails From the People’s Republic of China: Preliminary Results and Partial
Rescission of the Third Antidumping Administrative Review, 77 Fed. Reg. 53,845, 53,848 (Dep’t
Commerce September 4, 2012). Of these, Commerce determined that Thailand provided the best
opportunity to use quality, publicly available data, and that Thai financial statements were usable,
unlike Ukrainian financial statements. Thus, Commerce selected Thailand as the primary
surrogate country and used the audited, publicly available Thai data to value respondents’ inputs.
I&D Memo at 12–13.
PUBLIC VERSION
Consol. Court No. 13-00132                                                                    Page 5

diameter and carbon content of the steel. Id. at 4. Commerce determined, contrary to its previous

conclusion, that the three data sources for valuing steel wire rod are not comparably specific to the

wire rod input. Id. at 3. Commerce first considered whether the data were: (1) publically

available; (2) contemporaneous with the period of review; (3) representative of a broad-market

average; (4) from an approved surrogate country; and (5) tax- and duty-exclusive. Id. at 4–5.

Commerce determined that Thai and Ukrainian GTA import data met each of these criteria, but on

reexamination found that Ukrainian Metal Expert data were not exclusive of taxes. Id. at 5–6.

Commerce then reviewed Thai and Ukrainian GTA data sets to determine which was more specific

to respondents’3 steel wire rod input, finding the Thai data set superior. Id. at 15–16.

       Commerce also addressed the court’s concerns with respect to the importance of carbon

content in determining whether certain data are specific to the inputs utilized. Id. at 8–10. As an

initial matter, Commerce explained that rod diameter and carbon content are two physical

characteristics of steel wire rod, the main input used by respondents. Id. at 8. Accordingly,

Commerce stated that a data source more specific to both of these physical characteristics is

generally more specific to the input. Id. at 9. Additionally, Commerce stated that carbon content

is more important than diameter because “carbon content is the only characteristic to remain

intact/unchanged during the production process from the steel wire rod input to the steel nail

output.” Id.




3
  The examined mandatory respondents were Tianjin Jinghai County Hongli Industry & Business
Co., Ltd. (“Hongli”), and Stanley Black & Decker, Inc., The Stanley Works (Langfang) Fastening
Systems Co., Ltd., and Stanley Fastening Systems LP (“Stanley”). I&D Memo at 1. Only Hongli
received a positive rate. Final Results, 78 Fed. Reg. at 16,653. Thus, its rate became the rate for
all respondents who established that they were separate from the China-wide entity, such as Itochu.
See id.
PUBLIC VERSION
Consol. Court No. 13-00132                                                                     Page 6

       Commerce determined that Ukrainian GTA data and Thai data are preferable to Ukrainian

Metal Expert data because Ukrainian Metal Expert data were not tax exclusive and do not include

diameter-specific data corresponding to the input of one of the respondents. Id. at 6–7. Because

record evidence demonstrates that Thai GTA data are more specific to the carbon content of wire

rod consumed by respondents than Ukrainian GTA data, Commerce determined that Thai GTA

data was more specific on both physical characteristics. Id. at 10–11. Commerce thus determined

that Thai GTA data constitutes the best available evidence to value Itochu’s wire rod input and the

principal surrogate country would remain Thailand. Id. at 11.

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to 28 U.S.C. § 1581(c). The court upholds Commerce’s

final results in an antidumping duty review unless it is “unsupported by substantial evidence on

the record, or otherwise not in accordance with law[.]” 19 U.S.C. § 1516a(b)(1)(B)(i).

                                           DISCUSSION

       Itochu alleges Commerce’s Remand Results are deficient in four respects. First, Thai GTA

import data (which combines steel rods and steel bars) is not product-specific, unlike Ukrainian

Metal Expert data (which is limited to steel wire rod). Pl. Comments at 4–11. Second, Metal

Expert data is significantly less distorted and more specific than Thai GTA data in terms of the

diameter of steel wire rod consumed by the respondents. Id. at 11–17. Third, carbon content is

not only a less important physical attribute as compared to the diameter of steel wire rod, but it has

no discernible influence on the price of steel wire rod, which is priced and commercially traded

based on its diameter. Id. at 17–23. And finally, the record provides all information necessary to

compute a tax exclusive value for steel wire rod from Metal Expert data. Id. at 23–24.
PUBLIC VERSION
Consol. Court No. 13-00132                                                                 Page 7

       The court begins by observing the general principle that Commerce is granted

“considerable discretion in choosing the ‘best available information’ on the record.” Changshan

Peer Bearing Co., Ltd. v. United States, 44 F. Supp. 3d 1399, 1407 (CIT 2015) (citing Nation Ford,

166 F.3d at 1377–78; QVD Food Co., Ltd. v. United States, 658 F.3d 1318, 1323 (Fed. Cir. 2011).

I.     Thai GTA Data Is Not Rendered Unusable By The Potential Inclusion of Steel Bars
       In its opinion ordering remand, the court noted a seemingly important difference between

Thai GTA data and Metal Expert data, that: “Metal Expert data reports prices for wire rods with

a diameter of 6.5 mm to 8 mm, whereas GTA import data reports prices for wire rods and bars

with a diameter of 14 mm and under.” Itochu I at *4 (emphasis added). The court questioned

whether “a category which also covers bars is even probative.” Id.

       In its redetermination, Commerce reviewed whether the Thai HTS category used was

distortive. Itochu argued that the six-digit HTS for Ukraine includes bar, and thus bar must be

included in the eleven-digit Thai tariff code. Remand Results at 15; First Surrogate Value

Submission: Third Antidumping Duty Administrative Review of Certain Steel Nails From the

People’s Republic of China, A-570-909, POR 08/01/10-07/31/11, at Ex.4, p.104 (April 30, 2012)

(“Itochu Surrogate Value Submission”) (English-language description for Ukrainian HTS

categories reading: “bars and rods, in irregularly wound coils, of iron or non-alloy steel: Of

circular cross-section measuring less than 14 mm in diameter: Other”). Commerce determined

that the record does not definitively demonstrate that the more specific HTS categories it used

contain steel bar.4 Remand Results at 15. Commerce explained that “[t]he record does not contain



4
 The four Thai HTS categories, which Commerce averaged, include: “(1) HTS 7213.91.0010
“Wire Rod Less Than 14 mm in Diameter, Containing By Weight Not More Than 0.08% of
Carbon”; (2) HTS 7213.91.00.20 “Wire Rod Less Than 14 mm in Diameter, Containing By Weight
More Than 0.08% But Not More Than 0.10% Of Carbon”; (3) HTS 7213.91.00.30 “Wire Rod
PUBLIC VERSION
Consol. Court No. 13-00132                                                                   Page 8

the full description of the Thai HTS classifications,” but contains only references to carbon

content. Remand Results at 15. See Certain Steel Nails From the People’s Republic of China:

Submissions of Surrogate Values, A-570-909, POR 08/01/2010-07/31/2011 at Ex.1, p.3 (April 30,

2012) (Thai GTA data from Mid-Continent Nail Corporation). Moreover, it appears to the court

that the carbon specific categories of small round stock Commerce now states it used are unlikely

to contain unrelated product.

       Itochu asserts that Commerce failed to share its alleged analysis of product descriptions

under specific Thai HTS subheadings – six digits and beyond – with the parties to the original

Final Results, and insists it is unclear why Commerce concluded that all Thai HTS subheadings

used in the Final Results did not include both bars and rods. Pl. Comments at 10. According to

Itochu, at a minimum, Commerce should have specified at least one Thai HTS subheadings used

in the Final Results that was specific and exclusive to rod, and not bar. Id. Rather than performing

a comprehensive analysis, considering all record evidence including that which detracted from its

findings, Itochu claims Commerce instead chose to offer an unsupported conclusion that is

contrary to substantial record evidence. Id.

       First, the notice issue with regard to exactly which HTS categories were used was rectified

during the remand proceedings. I&D Memo at 17. Second, there is no actual evidence that the

HTS categories used contained bar. See id; Surrogate Value Memo at Attach. 2. Finally, the

potential inclusion of bar is not necessarily determinative as to whether the categories are


Less Than 14 mm in Diameter, Containing By Weight More Than 0.10% But Not More Than
0.18% Of Carbon”; and (4) HTS 7213.91.00.40 “Wire Rod Less Than 14 mm in Diameter,
Containing By Weight More Than 0.18% But Less Than 0.25% Of Carbon.” I&D Memo at 17.
See also Antidumping Administrative [sic] at Certain Steel Nails From the People’s Republic of
China: Surrogate Values for the Final Results, A-570-909, POR 08/01/2010–07/31/2011, at
Attach.2 (Dep’t Commerce March 5, 2013) (“Surrogate Value Memo”).
PUBLIC VERSION
Consol. Court No. 13-00132                                                                    Page 9

sufficiently probative as to input value. Ultimately, Commerce found the diameter and carbon

content specifications of the Thai GTA data sufficient. Remand Results at 15–17. The record data

does not require a different result, as will be discussed further infra.

II.       Substantial Evidence Supports Commerce’s Finding That Ukrainian GTA Data And
          Thai GTA Data Are More Probative Than Metal Expert Data, Even As To Diameter
          Commerce’s determination on remand that GTA data are more specific than Ukrainian

Metal Expert data is supported by substantial evidence. Commerce found that Ukrainian Metal

Expert data is only partially specific to the steel wire rod inputs used by respondents, while both

Ukrainian and Thai GTA import data sets are specific in the sense that all wire rod diameters used

by respondents fall within Ukrainian and Thai GTA import data. Remand Results at 3. In support

of its findings, Commerce noted that because “one of the respondents [[(                )]]5 reported

consumption of steel wire rod with diameters outside of this range [[                       ]] . . . we

find that the Ukrainian Metal Expert data are only partially specific as the data are not diameter-

specific with regard to certain of the wire rod input consumed by [[             ]] respondents.” Id.

at 7.6

          Itochu argues that Ukrainian Metal Expert data are “less imperfect and more probative of

the input utilized by the respondents.” Pl. Comments at 16. Itochu makes three arguments: (1)

the “Metal Expert data covers exclusively steel wire rods;” (2) “Metal Expert also provides an

additional level of specificity, i.e., it provides prices of the specific grade of steel rod”; and (3)




5
    Confidential information is indicated by double brackets.
6
    [[


            ]]

                                                    $0/'*%&/5*"-*/'03."5*0/0.*55&%
PUBLIC VERSION
Consol. Court No. 13-00132                                                                 Page 10

“missing price data of [certain] wire rods” is better than a “diameter range . . . too wide” because

“it is reasonable to infer that [Metal Expert] prices would be in close proximity of the steel wire

rod prices reported.” Itochu’s Comments pursuant to Draft Remand Determination in the Third

Administrative Review of Certain Steel Nails From the People’s Republic of China, A-570-909,

Remand at 8-9 (August 16, 2017).

       Itochu maintains that Commerce’s findings are unpersuasive because [[              ]] of steel

nails produced from wire rod and sold by the mandatory respondents, Hongli and Stanley, during

the POR were produced from rod of [[             ]] diameter. Pl. Comments at 12. Accordingly,

Itochu argues Metal Expert data for steel wire rod of 6.5 to 8 mm diameter range is specific by

diameter for [[                  ]] of steel wire rod consumed by Hongli and Stanley during the

POR. Id. Furthermore, Itochu insists that the mere fact that [[                        ]] steel wire

rods outside of the diameter range of 6.5 to 8 mm were used by respondents, by itself, fails to

support Commerce’s conclusion that Thai and Ukrainian GTA import data are more diameter-

specific than Ukrainian Metal Expert data. Id.

       Commerce addressed the relative specificity of Ukrainian Metal Expert data and GTA data

in its remand redetermination with respect to each respondent, rather than aggregating the

experiences of both respondents, as does Itochu. See Remand Results at 7, 15–16; see also Pl.

Comments at 14–15 (“The above chart shows that in the aggregate . . .”). Thus, Itochu’s percentage

figure is not as probative as Itochu suggests.

       Although GTA data cover a wider range of diameters, i.e., less than 14 mm, the inputs of

both mandatory respondents are covered. The record supports Commerce’s finding that Ukrainian

Metal Expert data only report aggregated spot prices with a diameter range of 6.5 to 8 mm,



                                                 $0/'*%&/5*"-*/'03."5*0/0.*55&%
PUBLIC VERSION
Consol. Court No. 13-00132                                                                   Page 11

excluding diameters of wire rod input [[                                   ]].7 Remand Results at 7;

Itochu Surrogate Value Submission at Ex.5, p.3, 19–21; [[

               ]]. Thus, Ukrainian Metal Expert data are only specific to one of the respondents,

whereas GTA data covered the diameters consumed by both respondents. Despite not insignificant

arguments against Commerce’s choice, the choice of GTA data is supported by substantial

evidence.

III.     Substantial Evidence Supports Commerce’s Determination That The Carbon
         Content of Wire Rod – The Primary Input in Steel Nails – Should Be Afforded More
         Emphasis Than Diameter in its Surrogate Value Choice
         In its opinion ordering remand in the context of Commerce’s previous determination of

equal specificity, the court directed Commerce to determine whether carbon content is more

important than wire rod diameter in selecting a surrogate value. See Itochu I at *4. Itochu argues

Commerce “misconstrued the question [of] whether the carbon content has a greater impact on the

price of steel wire rod than does the rod’s diameter” and that Commerce’s assertion that carbon

content is more important is not based on substantial evidence. Pl. Comments at 20–21.

         Itochu argues there is no record evidence that the carbon content of the steel wire rod input

plays a role in determining the price of the input. Id. Itochu asserts that “[t]he fact that carbon

content is not mentioned on the [Ukrainian Metal Expert or Indian JPC steel wire rod] price lists

indicates that as compared to the diameter, carbon content has a minimal influence (if at all) on

the market price of steel wire rod.” Id.

         Despite Itochu’s argument, Commerce was not required to find diameter determinative as

to specificity. The record evidence actually demonstrates carbon content is at least as important


7
    [[
                                            ]]

                                                   $0/'*%&/5*"-*/'03."5*0/0.*55&%
PUBLIC VERSION
Consol. Court No. 13-00132                                                                Page 12

as wire rod diameter in evaluating the specificity of HTS categories. Specifically, purchase

invoices and mill certificates from the purchaser and producer of steel nails identify both the

carbon content and diameter. Response Pertaining to Stanley’s Second Supplemental Section C

and D Questionnaire, A-570–909, POR 08/01/2010–07/31/2011, at Ex.SSCD-7 (July 25, 2012);

Response Pertaining to Hongli’s Supplemental Section C Questionnaire, A-570-909, POR

08/01/2010–07/31/2011, at Ex.SC5-8 (June 8, 2012)). Additionally, while not of enormous

weight, carbon content is identified as part of the steel grade or type, which from the outset has

been one of the physical characteristics aligned with Commerce’s product matching control

number. Remand Results at 9. Further, the court cannot say that the HTS division, first by

diameter and then by carbon content, must drive Commerce’s decision. In making a surrogate

value determination, Commerce does not have the exact same concerns as do Customs’ classifiers.

See Jiasheng Photovoltaic Technology Co., Ltd. v. U.S., 28 F. Supp. 3d 1317, 1334 (CIT 2014).

        Commerce also explained that the record evidence demonstrates “carbon content weighs

more heavily than diameter” because the producer requires a “carbon-specific input to produce a

particular carbon-specific output.” Remand Results at 9. Further, Commerce noted that although

the diameter of the wire rod may change throughout the production process, rendering the initial

diameter less important, carbon content is the only characteristic to remain unchanged during the

production process. Id. Record evidence demonstrates that respondents produced several different

diameter outputs from the same diameter input. Id. at 10 (citing Hongli’s Section C&D Response

at Ex.D–2A, p.1 (“As the rod is drawn through different size dies that reduce the wire rod to the

desired diameter . . .”)).

        Commerce’s determination that the mutability of the wire rod input and substitutability of

stock of different diameters lessens the importance of diameter, is adequately supported.
PUBLIC VERSION
Consol. Court No. 13-00132                                                                 Page 13

Ultimately, the choice of greater reliance on carbon content than diameter specificity is within the

range of choices permitted by the discretion afforded to Commerce. See, e.g., Jacobi Carbons AB

v. United States, 992 F. Supp. 2d 1360, 1370–71 (CIT 2014) (“[T]he court finds that plaintiffs are

correct, that the factors of production actually used by a respondent are important, if not

controlling, when determining normal value.”) (emphasis added). Thus, the choice to use Thai

GTA data, which covered respondents’ actual experience is reasonable.

                                             CONCLUSION

       Commerce’s determination that Thai GTA data are the best available information to value

steel wire rod is supported by substantial evidence.         On remand, Commerce reasonably

determined: (1) Ukrainian Metal Expert data is not tax- and duty- exclusive8 and is not superior

as to physical specificity to GTA data; and (2) Thai and Ukrainian GTA data provide information

for both diameter and carbon content, but Thai GTA data are more specific to respondents’ actual

production processes, Hongli’s Section C&D Response at 3–4 and Stanley’s Section C Response

at 11–12, Exhibit C-5 (Jan. 19, 2012) (showing use of medium and low carbon content inputs),

while Ukrainian GTA do not specifically refer to medium-content carbon, see Itochu Surrogate

Value Submission at Ex.4, p.104. Finally, because Ukraine did not provide better data for the

main input, wire rod, and Commerce did not reconsider its selection of the primary surrogate

country, issues as to financial ratios derived from Ukraine data did not affect the remand

determination.




8
  Because Commerce did not have VAT data for the POR, the “simple” adjustments suggested by
Itochu actually present a more substantial challenge than Itochu acknowledges. But had the
Ukrainian Metal Expert data been clearly more specific, Commerce might have been required to
take the additional steps. It was not.
PUBLIC VERSION
Consol. Court No. 13-00132                                                        Page 14

       Accordingly, Commerce’s Remand Results are based on substantial evidence and are in

accordance with the law. For the foregoing reasons, the court sustains Commerce’s Remand

Results and enters final judgment in favor of the United States.




                                                                    /S/ Jane A. Restani
                                                                       Jane A. Restani
                                                                           Judge
Dated: January 18, 2018
       New York, New York